United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-51311
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

THOMAS EARL HENDERSON, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-01-CR-100-1
                       --------------------

Before JOLLY, WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Thomas Earl Henderson, Jr., appeals from his jury trial

conviction for possession with intent to distribute five grams of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

and 18 U.S.C. § 2.   He argues that the district court improperly

denied his motion for a new trial and that his conviction was not

supported by sufficient evidence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51311
                                  -2-

     In support of his motion for a new trial, Henderson argued

that the prosecution had improperly interfered with Karen Hare, a

potential witness, and that he had discovered evidence that a

government witness had perjured herself after the close of trial.

However, the district court properly ruled that the expected

testimony of Hare would have been speculative at best and that

the witness interference was therefore harmless.    See United

States v. Weddell, 800 F.2d 1404, 1410-1411 (5th Cir. 1986).     As

for the claim of newly-discovered evidence, the district court

properly ruled that the evidence was not newly-discovered because

Henderson had been alerted to the possibility of perjury before

the introduction of the relevant testimony, and that it was only

cumulative and impeaching.    See United States v. Sullivan, 112

F.3d 180, 183 (5th Cir. 1997).

     Henderson also argues that the prosecution failed to

introduce evidence supporting a finding of an intent to

distribute.   However, as a government witness testified that

Henderson had procured the crack cocaine underlying his

conviction expressly in order to sell it, “a reasonable trier of

fact could have found that the evidence established guilt beyond

a reasonable doubt."   See United States v. Mendoza, 226 F.3d 340,

343 (5th Cir. 2000); United States v. McIntosh, 280 F.3d 479, 483

(5th Cir. 2002).

     AFFIRMED.